      Case 2:19-cv-00165-KS-MTP Document 25 Filed 02/14/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             EASTERN DIVISION

HAROLD MILLER MINCKLER AND WIFE
CHERI HOFF MINCKLER                                                          PLAINTIFFS

V.                                          CIVIL ACTION NO. 2:19-CV-00165-KS-MTP

THOR MOTOR COACH, INC.,
CAMPING WORLD RV SALES, LLC,
AND M & T BANK                                                            DEFENDANTS

                                NOTICE OF SERVICE

      Notice is hereby given that Defendant Thor Motor Coach, Inc. (“Defendant”), by

and through counsel, has served the following:

      1.     Defendant’s Answers to Plaintiffs’ First Set of Interrogatories; and

      2.     Defendant’s Responses to Plaintiffs’ Request for Production of Documents

      The undersigned retains the originals of the above papers as custodian thereof.

      THIS the 14th day of February, 2020.

                                  THOR MOTOR COACH, INC.

                                  By: s/ Caroline C. LOVELESS
                                     ARTHUR D. SPRATLIN, JR., MB# 9035
                                     CAROLINE C. LOVELESS, MB# 105960

                                     ITS ATTORNEYS
        Case 2:19-cv-00165-KS-MTP Document 25 Filed 02/14/20 Page 2 of 2




OF COUNSEL:

BUTLER SNOW LLP
1020 Highland Colony Parkway, Suite 1400
Ridgeland, MS 39157
Post Office Box 6010
Ridgeland, MS 39158-6010
Tel: 601-985-4568 (ADS)
Tel: 601-985-4409 (CCL)
Fax: 601-985-4500
art.spratlin@butlersnow.com
caroline.loveless@butlersnow.com

                                  CERTIFICATE OF SERVICE

        I, Caroline C. Loveless, one of the attorneys for Defendant Thor Motor Coach,

Inc., do hereby certify that I have electronically filed the above and foregoing with the

Clerk of the Court using the Court’s ECF system which sent notification of such filing to

the following attorney of record:

        Thomas Tullos, Esq.
        Post Office Drawer 567
        Bay Springs, MS 39422

        Attorney for Plaintiffs

        SO CERTIFIED this 14th day of February, 2020.


                                     s/ Caroline C. Loveless
                                     CAROLINE C. LOVELESS




                                             2
51609542.v1
